Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2016

                                    No. 04-16-00025-CV

                         Beatrice VASQUEZ & Darryl De La Cruz,
                                      Appellants

                                             v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20809
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
       After we reinstated this appeal, Appellees’ brief was due on December 19, 2016. See
TEX. R. APP. P. 38.6(b), (d). On the due date, Appellees filed an unopposed second motion for
an extension of time to file their brief until January 18, 2017. See id. R. 10.5(b).
       Appellees’ motion for extension of time is GRANTED. Appellees’ brief is due on
January 18, 2017. Any further motion for extension of time to file Appellees’ brief will be
disfavored.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court